Citation Nr: 0508181	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $875, to include 
the issue of whether the application for waiver was timely 
filed.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1977.  He died in October 1984.  The appellant in 
this case is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Committee on Waivers and Compromises (the Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the Committee denied 
the appellant's request for a waiver of recovery of an 
overpayment of death pension benefits in the calculated 
amount of $2,675, on the basis that her request was not 
timely filed.  

Following receipt of additional information regarding the 
appellant's annual income n February 2000, the Committee 
indicated that the amount of the debt was reduced to $1,727.  
Subsequently, in March 2000, the appellant submitted medical 
expenses, which were used to adjust her death pension award; 
because of this, the amount of the debt was further reduced.  
The current amount of the debt is calculated as $875.  


FINDINGS OF FACT

1.  In November 1995, the appellant was awarded death pension 
benefits, effective December 1, 1994.  

2.  By letter dated September 29, 1998, the appellant was 
notified that her death pension benefits had been reduced, 
effective February 1, 1995, on the basis of unreported 
income; this action resulted in the creation of an 
overpayment, in the calculated amount of $2,675.00.  

3.  The record reflects that notice of the indebtedness was 
sent to the appellant at her address of record on October 15, 
1998.  

4. The appellant's request for waiver of recovery of the 
overpayment was not received by the VA until February 2, 
2000, more than 180 days after notice of the indebtedness was 
sent to her. 


CONCLUSION OF LAW

The appellant's request for waiver of the recovery of the 
assessed overpayment of death pension benefits, in the 
currently calculated amount of $875, was not timely filed.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

The appellant is seeking waiver of recovery of indebtedness 
to VA, which was created by overpayments of her VA pension 
benefits, which occurred when the VA learned that the 
appellant received previously unreported increased wages in 
1995, without a commensurate reduction in her death pension 
benefits.  


II.  Factual background

The record shows that by letter dated in November 1995, the 
appellant was awarded death pension benefits, effective 
December 1, 1994.  In a letter dated May 20, 1998, the RO 
informed the appellant of its proposal to reduce her death 
pension benefits, effective February 1, 1995, based on 
information received indicating that she received previously 
unreported income in 1995.  By letter dated September 29, 
1998, the RO notified the appellant that it was taking action 
to terminate her death pension payments, effective February 
1, 1995, due to unreported income she received in 1995.  The 
RO informed her that her pension award was terminated to 
reflect the receipt of this income for the period of February 
1, 1995 through February 1, 1996.  Thereafter, VA began 
recovering the overpayment, in monthly increments of $108 
that were deducted from her ongoing pension payments.  

Received in December 1998 was a financial status report (VA 
Form 20-5655), wherein the appellant reported a monthly 
salary of $681.00.  On that form, the appellant indicated 
that the information provided was for the RO to adjust her 
death pension.  

Subsequently, in June 1999, award action was taken to include 
an increase in the appellant's monthly wages, effective 
January 1, 1998.  This action resulted in the creation of an 
additional overpayment in the amount of $1,576.  Upon 
receiving information from the appellant, which showed that 
her income was less than what the VA was counting in 
determining her rate of pension, action was taken in December 
1999 to adjust her benefits; this action cleared the 
overpayment created in June 1999.  

Thereafter, the record reflects that the appellant filed a 
request for waiver of the overpayment in a statement in 
support of claim (VA Form 21-4138) received on February 2, 
2000.  With the waiver request was a financial status report 
with a date stamp of February 1, 2000.  Later in February 
2000, the Debt Management Center denied her claim on the 
basis that his request was not timely filed pursuant to 38 
C.F.R. § 1.963(b)(2).  This appeal followed.  

By decision later in February 2000, the RO's Committee on 
Waivers and Compromises, in pertinent part, denied the 
appellant's request for waiver of recovery of the $2,675 
overpayment because her request was not received within the 
requisite 180 days following the notification of indebtedness 
in October 1998.  It was noted that the overpayment was 
created because the appellant failed to report income for the 
period of February 1, 1995 to February 1, 1996 in a timely 
manner.  In a statement in support of claim (VA Form 21-
4138), received in February 2000, the appellant submitted a 
notice of disagreement with the RO's determination.  


III.  Legal analysis

The threshold question to be answered in this case is whether 
the veteran filed a timely request for waiver of recovery of 
the assessed overpayment of her death pension benefits.  

Under the applicable regulations, a request for waiver of 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2004).  

An overpayment of compensation benefits in the amount of 
$2,675 was initially created in May 1998.  As previously 
explained, the assessed overpayment has been reduced to $875.  
Based on the above factual grounds, a timely request for 
waiver of recovery of the assessed overpayment would have to 
have been received by the RO within 180 days from October 15, 
1998.  The record on appeal reflects that VA's Debt 
Management Center sent a letter to the veteran on October 15, 
1998 informing her of the overpayment and her rights with 
respect to requesting a waiver of the resulting debt.  A copy 
of the actual notice letter sent by the DMC on October 15, 
1998 is not of record.  In a March 2000 Memorandum for the 
record, the Chief of Operations certified that the October 
15, 1998 demand letter, which contained the Notice of Rights, 
was sent to the appellant's address of record and not 
returned due to an incorrect address.  The information from 
DMC includes a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) that indicates the 
date of dispatch of the DMC's initial notice to the debtor 
and a statement that explains the details of the screen 
printout.  In any event, the appellant does not dispute that 
she received this letter.  

Rather, the appellant argues that the financial status report 
(VA Form 20-5655), received in December 1998, should have 
been construed as a request for waiver of the overpayment at 
issue.  The record indicates that the appellant did submit a 
financial status report in December 1998; however, she 
specifically indicated "the information is for VARO to 
adjust my widow pension."  There is no indication that the 
appellant was seeking a waiver of the overpayment.  

In sum, the appellant was notified of this debt in October 
1998.  The correspondence received in February 2000 is the 
first communication from her seeking a waiver of recovery of 
the assessed overpayment.  Such was well after the 180-day 
time limit for requesting waiver, and the evidence shows no 
basis for extending that time limit.  As the waiver request 
was not timely filed, the merits of waiver of recovery of the 
assessed overpayment of death pension benefits may not be 
considered.  

In cases where the law, and not the evidence is dispositive, 
as is the case here, a claim will be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  While the Board is sympathetic with 
the appellant's contentions, the law is clear that a request 
for waiver of recovery of an overpayment must be filed with 
the agency of jurisdiction within the appropriate time frame.  
Because the appellant did not file a timely request for 
waiver, the Board does not have jurisdiction over the merits 
of the issue.  Accordingly, as the appellant's request for a 
waiver of recovery of an overpayment of death pension 
benefits was not timely filed, her claim must be denied.  

The appellant has cited personal financial hardship in 
seeking a waiver of the charged indebtedness.  The Board 
wishes to make it clear that it has the greatest sympathy for 
her predicament.  However, under the circumstances here 
presented the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  The 
standard of equity and good conscience, which takes such 
considerations into account, only comes into play if a timely 
request for waiver has been submitted.  38 C.F.R. §§ 1.963, 
1.965 (2004).  



ORDER

As a timely claim for waiver of recovery of an overpayment of 
death pension benefits in the amount of $875 was not 
received, the appeal is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


